DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 12-7-21.
Claims 1, 4-7, 9-15, 29-39 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-7-21 has been entered.
 
Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

New Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9-15, 29-39  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Krieg et al  (2021/0207148).
Krieg et al  (2021/0207148) teach methods of inducing a type 1 interferon response in vitro and in a subject for treatment of cancer, and by intratumoral administration, comprising the administration of a composition comprising an RNA molecule which is single stranded and comprises a first nucleotide sequence 5’-end conjugated to one end of a linker, which linker is also conjugated to the 3’ end of a second nucleotide, which linker comprises; an ethylene glycol or alkylene chain group, and which nucleotide sequences are substantially complementary and for a double stranded region between 8-20 nucleotides, and which RNA molecule comprises a 5’-terminus comprising either a 5’-triphosphate or a 5’-diphosphate, and which hairpin molecule optionally comprises a blunt end, and which RNA molecule optionally comprises at least one modified phosphodiester backbone, one 2’-modified nucleotide, and at least one modified base, and which composition optionally further comprises at .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4-7, 9-15, 29-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al  (2021/0207148) in view of Baell et al (2012/0184541).
Krieg et al  (2021/0207148) teach methods of inducing a type 1 interferon response in vitro and in a subject for treatment of cancer, and by intratumoral administration, comprising the administration of a composition comprising an RNA molecule which is single stranded and comprises a first nucleotide sequence 5’-end conjugated to one end of a linker, which linker is also conjugated to the 3’ end of a second nucleotide, which linker comprises; an ethylene glycol or alkylene chain group, and which nucleotide sequences are substantially complementary and for a double stranded region between 8-20 nucleotides, and which RNA molecule comprises a 5’-terminus comprising either a 5’-triphosphate or a 5’-diphosphate, and which hairpin molecule optionally comprises a blunt end, and which RNA molecule optionally comprises at least one modified phosphodiester backbone, one 2’-modified nucleotide, and at least one modified base, and which composition optionally further comprises at least one therapeutic agent optionally comprising an antigen or anti-tumor agent (See esp. the Abstract, ¶¶ 0003-0006, 0078-0097, 0118-0128, 0191-0198, 0271-0277, 0337).
Krieg does not teach shRNA or hairpins with terminal overhangs.
Baell et al (2012/0184541) teach shRNA or hairpins with terminal overhangs (see esp. ¶ 0109).
It would have been obvious to design and utilize the instantly claimed shRNA or hairpin molecules comprising terminal overhangs because siRNA, hairpins and shRNA molecules have been designed with terminal overhangs, as disclosed by Baell, and the design and optimization entails routine experimentation.


Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Jane Zara
2-23-22
/JANE J ZARA/Primary Examiner, Art Unit 1635